DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 1 and 11 are objected to because of the following informalities:  
In claim 1 line 18 “BRP” is not clearly described. For examination purpose, it’s considered as “beam refinement protocol”.
In claim 11 line 18 “BRP” is not clearly described. For examination purpose, it’s considered as “beam refinement protocol”.
   Appropriate correction is required.

Allowable Subject Matter

2.	Claims 1, 3-5, 7-11, 13-15 & 17-20 are allowable subject matter over the prior art Bolotin (US 2019/0044596).

3.	Claim 1 a data transmitting device in a wireless audio/video
(AV) system that includes multiple dual polarization antennas each operating as two different poles; a communication circuit performing multiple input multiple output (MIMO) beamforming during a data transmission interval (DTI) within a beacon interval (BI), transmitting each of multiple training 
data receiving device, based on the MIMO beamforming; and a processor being operatively connected to the communication circuit and being
configured to generate AV data that is to be transmitted through the PPDU frame and to provide the generated AV data to the communication circuit, wherein polarization alignment for the multiple dual polarization antennas is
performed based on the multiple training fields, wherein the multiple training fields are transmitted by being included in an enhanced directional multi-gigabit (EDMG) beam refinement protocol-reception (BRP-RX) packet as
receive training fields (TRN-Rs), and wherein the polarization alignment is performed in a MIMO BRP receive sector sweep (RXSS) phase. While Bolotin discloses a data transmitting device but it doesn’t however discloses the data transmitting device of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the data transmitting device of the instant limitation as discussed above. Independent claim 11 is similarly analyzed. 

4.	Claim 1, 3-5, 7-11, 12-15, &17-20 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objection to claims 1, 3-5, 7-11, 13-15, 17-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637